MEMORANDUM **
Nick Shevchynski appeals pro se the district court’s summary judgment in favor of defendants in his action alleging violations of 42 U.S.C. § 1983 and various state laws. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Botosan v. Paul McNally Realty, 216 F.3d 827, 830 (9th Cir.2000), and we affirm.
The district court correctly granted summary judgment on Shevchynski’s section 1983 claims because he failed to raise a genuine issue of material fact as to whether a policy or custom of the City of Springfield or the Springfield Fire Department caused a violation of his constitutional rights. See Monell v. Dep’t of Soc. Services of City of New York, 436 U.S. 658, 690, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). Shevchynski also failed to raise a genuine issue of material fact as to whether the actions of the individual defendants proximately caused a violation of his constitutional rights. See Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir.1991).
Because the district court properly dismissed all of Shevchynski’s claims against the City of Springfield and the individual defendants, the court did not abuse its discretion in declining to exercise supplemental jurisdiction over the remaining state law claims pursuant to 28 U.S.C. § 1367(c)(3). See Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1143 n. 7 (9th Cir.2003).
We lack jurisdiction to review the district court’s order regarding Shevchynski’s claims against the Springfield Utility Board and Joe Inman because Shevchynski failed to identify the relevant order in his notice of appeal. See FRAP § 3(c)(B).
Shevchynski’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.